Exhibit 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In re

 CUSTOMS AND TAX ADMINISTRATION OF                                    MASTER DOCKET
 THE KINGDOM OF DENMARK
 (SKATTEFORVALTNINGEN) TAX REFUND                                      18-md-2865 (LAK)
 SCHEME LITIGATION

 This document relates to the actions identified on
 Schedule B to the Notice to Take Deposition.


PLAINTIFF SKATTEFORVALTNINGEN’S OBJECTIONS AND RESPONSES TO THE
    TOPICS SET FORTH IN DEFENDANTS’ NOTICE TO TAKE DEPOSITION

         Pursuant to Rules 26 and 30 of the Federal Rules of Civil Procedure and the Local Rules

of the United States District Court for the Southern District of New York (the “Local Rules”),

Plaintiff Skatteforvaltningen (“SKAT”) hereby objects and responds to the topics set forth in

Defendants’ Notice to Take Deposition of Skatteforvaltningen, dated November 13, 2020

(“Notice”). The Notice provides for the deposition to take place on December 22 and 23, 2020,

or on such other dates as agreed by the parties or ordered by the Court. As per prior discussions

among counsel, SKAT is working on finding appropriate dates for the deposition. Prior to

SKAT producing any witness for deposition, the parties will need to meet and confer in order to

resolve SKAT’s objections. SKAT notes that, effective December 1, 2020, Rule 30(b)(6) is

amended to require the parties to “confer in good faith about the matters for examination” before

or promptly after the notice is served. Fed. R. Civ. P. 30(b)(6).

                              RESERVATION OF RIGHTS

         The response to any particular topic in the Notice is not an admission of the topic’s

relevance. No statement contained in these responses shall be deemed to constitute an admission

that any statement or characterization in the topics is complete or accurate. SKAT reserves the


99364187_4
right to supplement or correct these responses and to raise any additional objections deemed

necessary and appropriate.

        In responding to the Notice and topics in the Notice, SKAT does not in any way waive or

intend to waive, but rather intends to preserve and is preserving: (a) all objections as to

relevance, materiality, or admissibility in evidence of (i) any testimony obtained at deposition

taken pursuant to the Notice, or (ii) the responses or objections of SKAT set forth herein; (b) all

rights to object on any ground to the use of any documents, information, topics, testimony,

responses, or objections, or the subject matter thereof, in these or any other subsequent

proceedings; (c) all rights to object on any ground to (i) any request for further production or

responses to these or any other topics for documents or information, or (ii) any other discovery

in, or relating to, these actions; and (d) all rights to move for a protective order.

        By responding and objecting to the topics in the Notice, SKAT does not waive or intend

to waive the attorney-client privilege, joint defense or common interest protection, the work-

product immunity, litigation privilege, or any other applicable privilege, protection, immunity, or

claim of confidentiality protecting documents or information from disclosure. Accordingly, any

response or objection inconsistent with the foregoing is, and shall be construed to be, entirely

inadvertent and shall not constitute a waiver of any applicable privilege, protection, or immunity.

Moreover, the production of privileged information or confidential materials shall not constitute,

and shall not be construed to constitute, a waiver by SKAT of any privilege, protection, or

immunity from production in this or in any further matters in this proceeding or in any other

litigation, dispute, or other context.

        The fact that SKAT is willing to provide testimony in response to any particular topic in

the Notice does not constitute an admission or acknowledgement that the topic is proper, that the



                                                   2
99364187_4
information it seeks is within the proper bounds of discovery, that other topics in the Notice for

similar information will be treated in a similar fashion, or that any such responsive information

exists. Furthermore, any and all responses provided by SKAT pursuant to the Notice are for the

purposes of discovery in this MDL only, and are not responses for any other purpose, nor may

they be used against SKAT in any other proceeding, unless specifically agreed to by SKAT or

ordered by the Court.

                 OBJECTIONS TO THE INSTRUCTIONS AND DEFINITIONS

        SKAT objects to the Notice to the extent that the instructions therein purport to impose

requirements or obligations on SKAT that are inconsistent with or broader than those imposed by

the Federal Rules of Civil Procedure, the Local Rules, and applicable case law. SKAT expressly

disclaims any obligation to provide any information beyond those required by any of the

foregoing.

        SKAT objects to the time period for the topics set forth in instruction number three on the

ground that it causes the topics in the Notice to be overly broad, unduly burdensome and call for

information irrelevant to the parties’ claims and defenses in these actions. To the extent the

below responses state that SKAT will produce a witness to testify about a particular topic, the

witness’s testimony will be limited to events, circumstances or information from the period

January 1, 2012 through December 31, 2015, unless expressly stated otherwise.

        SKAT objects to the definition of “Dividend-arbitrage trading.” The topics in the Notice

incorporating this definition are vague, ambiguous and not described with reasonable

particularity.

        SKAT objects to the definition of “Relevant Time Period” for the same reason it objects

to instruction number three. The topics in the Notice incorporating this definition are overbroad,



                                                 3
99364187_4
unduly burdensome and call for information irrelevant to the parties’ claims and defenses in

these actions. To the extent that SKAT provides a witness to testify concerning a topic, SKAT

will interpret “Relevant Time Period” to mean January 1, 2012 through December 31, 2015,

unless expressly stated otherwise.

        SKAT objects to the definitions of “SKAT,” “You,” “Your” and “Yourself” to the extent

they include its unidentified representatives, attorneys, agents, investigators, consultants, and

counsel working on its behalf in connection with this or any other litigation, or persons or

entities acting or purporting to act on behalf of any of the individuals or entities covered by these

definitions. SKAT also objects to the definition of “SKAT” to the extent it includes SKAT’s

counsel Kammeradvokaten. The topics in the Notice incorporating these definitions are vague,

ambiguous, overbroad, unduly burdensome, not described with reasonable particularity and seek

information that is privileged or exempt from discovery. To the extent that SKAT provides a

witness to testify concerning a topic, SKAT will interpret the terms “SKAT,” “You,” “Your” and

“Yourself” to include SKAT and its current or former employees in their capacity as such who

were involved in any of the matters at issue in these actions.

        SKAT objects to the definition of “SOIK” to extent it includes unidentified predecessors,

successors, representatives, attorneys, agents, servants, employees, investigators, consultants and

counsel. The topics in the Notice incorporating this definition are vague, ambiguous, overbroad,

unduly burdensome and not described with reasonable particularity. To the extent that SKAT

provides a witness to testify concerning a topic, SKAT will interpret the term “SOIK” to include

the Danish Public Prosecutor for Serious Economic and International Crimes.




                                                  4
99364187_4
                               OBJECTIONS AND RESPONSES

        The responses below incorporate the Reservation of Rights and Objections to the

Instructions and Definitions as if each were fully set forth therein.

Topic No. 1:

        The factual basis for allegations in the Complaints and the complaints filed by SKAT in
        the High Court of Justice Business and Property Court of England and Wales, captioned
        Skatteforvaltningen (the Danish Customs and Tax Administration) v. Solo Capital
        Partners LLP et al., Claim Nos. CL-2018-000297, CL-2018-000404, CL-2018-000590,
        and CL-2019-000487 (High Ct. of Justice, Bus. & Prop. Cts. of England & Wales).

Response to Topic No. 1:

        SKAT objects to this topic as overly broad, unduly burdensome and not described with

reasonable particularity. SKAT is not obligated to marshal all of the factual evidence that

supports each of its allegations in the Complaints and the complaints filed by SKAT in the High

Court of Justice Business and Property Court of England and Wales and to prepare a witness to

testify about the same. SKAT further objects to this topic on the ground that it seeks a witness to

testify concerning information protected by the attorney work product doctrine, attorney-client

privilege and applicable privileges under English law. Finally, this topic impermissibly seeks to

discover SKAT’s contentions or legal theories concerning these actions. SKAT will not produce

a witness to testify concerning this topic.

Topic No. 2:

        SKAT’s policies, procedures, practices, protocols, or processes for processing, reviewing,
        approving or denying, and paying dividend withholding tax refunds and/or claims during
        the Relevant Time Period. This Topic should be understood to include, but not be limited
        to, any modifications made to the relevant policies, procedures, practices, protocols, or
        processes during the relevant time period; written policies and procedures governing that
        process; and personnel responsible for that process.




                                                  5
99364187_4
Response to Topic No. 2:

        SKAT objects to this topic as overly broad, unduly burdensome and not described with

reasonable particularity. The topic lacks discernible boundaries in that it “includes but is not

limited to” the specific subject matters set forth therein. SKAT further objects to this topic on

the ground that it seeks information that is irrelevant to the parties’ claims and defenses in these

actions, including that it seeks information beyond the fraudulent scheme involving the Claims

that are the subject of this action. SKAT’s claims in these actions concern fraudulent

withholding tax refund applications that the Defendant Pension Plans submitted to SKAT from

2012 to 2015. SKAT’s “policies, procedures, practices, protocols, or processes for processing,

reviewing, approving or denying, and paying dividend withholding tax refunds and/or claims”

from before 2012 or after 2015 are not relevant.

        Subject to the Reservation of Rights, Objections to Instructions and Definitions and the

foregoing objections, SKAT will produce a witness to testify concerning information known or

reasonably available to SKAT regarding policies, procedures, practices, protocols, or processes

for processing, reviewing, approving or denying, and paying dividend withholding tax refunds

and/or claims in effect during the period January 1, 2012 to December 31, 2015, including any

modifications made to the relevant policies, procedures, practices, protocols, or processes during

that period; written policies and procedures governing that process; and personnel responsible for

that process.

Topic No. 3:

        Standards, rules, and protocols governing the entitlement to dividend withholding tax
        refunds, including but not limited to standards, rules, and protocols for determining
        ownership of shares and entitlement to dividends.




                                                   6
99364187_4
Response to Topic No. 3:

        SKAT objects to this topic as overly broad, unduly burdensome and not described with

reasonable particularity. The topic lacks discernible boundaries in that it “includes but is not

limited to” the specific subject matters set forth therein. SKAT further objects to this topic on

the ground that it seeks information that is irrelevant to the parties’ claims and defenses in these

actions, including that it seeks information beyond the fraudulent scheme involving the Claims

that are the subject of this action. SKAT’s claims in these actions concern fraudulent

withholding tax refund applications that the Defendant Pension Plans submitted to SKAT from

2012 to 2015. “Standards, rules, and protocols” from before 2012 or after 2015 are not relevant.

Finally, SKAT objects to this topic to the extent it calls for a legal conclusion concerning

applicable “rules” governing the entitlement to dividend withholding tax refunds or for

determining ownership of shares and entitlement to dividends.

        Subject to the Reservation of Rights, Objections to Instructions and Definitions and the

foregoing objections, SKAT will produce a witness to testify concerning information known or

reasonably available to SKAT regarding standards, rules, and protocols governing the

entitlement to dividend withholding tax refunds in effect during the period January 1, 2012 to

December 31, 2015, including standards, rules, and protocols for determining ownership of

shares and entitlement to dividends in effect during that period.

Topic No. 4:

        SKAT’s system(s) for verifying ownership of shares, receipt of dividends, and
        withholding of taxes paid for purpose of assessing entitlement to dividend withholding
        tax refunds.




                                                  7
99364187_4
Response to Topic No. 4:

        SKAT objects to this topic as overly broad, unduly burdensome and to the extent it seeks

information that is irrelevant to the parties’ claims and defenses in these actions, including that it

seeks information beyond the Claims that are the subject of these actions. SKAT’s claims in

these actions concern fraudulent withholding tax refund applications that the Defendant Pension

Plans submitted to SKAT from 2012 to 2015. “SKAT system(s)” from before 2012 or after 2015

are not relevant. Finally, SKAT objects to this topic as vague and ambiguous with respect to the

meaning of “SKAT’s system(s) for verifying . . . withholding of taxes paid.”

        Subject to the Reservation of Rights, Objections to Instructions and Definitions and the

foregoing objections, SKAT will produce a witness to testify concerning information known or

reasonably available to SKAT regarding SKAT’s system(s) in effect during the period January 1,

2012 to December 31, 2015, for verifying ownership of shares, receipt of dividends, and

withholding tax collected for purpose of assessing entitlement to dividend withholding tax

refunds.

Topic No. 5:

        The factual basis for any allegation that any Defendant Pension Plan was not the owner
        (including the beneficial owner) of the shares in a Danish company for which a dividend
        reclaim application was submitted.

Response to Topic No. 5:

        SKAT objects to this topic as overly broad, unduly burdensome and not described with

reasonable particularity. SKAT is not obligated to marshal all of the factual evidence that

support its allegations that the Defendant Pension Plans were not the owners of the shares in

Danish companies for which dividend reclaim applications were submitted and to prepare a

witness to testify about the same. SKAT further objects to this topic on the ground that it seeks a



                                                  8
99364187_4
witness to testify concerning information protected by the attorney work product doctrine,

attorney-client privilege or other applicable privilege or immunities. Finally, this topic

impermissibly seeks to discover SKAT’s contentions or legal theories concerning these actions.

SKAT will not produce a witness to testify concerning this topic.

Topic No. 6:

         The factual basis for any allegation that any Defendant Pension Plan never received and
         was not the beneficial owner of any dividend from a Danish company in respect of whose
         shares the Defendant Pension Plan submitted an application for dividend tax reclaim.

Response to Topic No. 6:

         SKAT objects to this topic as overly broad, unduly burdensome and not described with

reasonable particularity. SKAT is not obligated to marshal all of the factual evidence that

support its allegations that the Defendant Pension Plans never received dividends from Danish

companies in respect of whose shares the Defendant Pension Plans submitted applications for

dividend tax reclaims and prepare a witness to testify about the same. SKAT further objects to

this topic on the ground that it seeks a witness to testify concerning information protected by the

attorney work product doctrine, attorney-client privilege or other applicable privileges or

immunities. Finally, this topic impermissibly seeks to discover SKAT’s contentions or legal

theories concerning these actions. SKAT will not produce a witness to testify concerning this

topic.

Topic No. 7:

         SKAT’s controls related to the collection and/or payment of withheld tax refunds and/or
         claims.

Response to Topic No. 7:

         SKAT objects to this topic as overly broad, unduly burdensome and to the extent it seeks

information that is irrelevant to the parties’ claims and defenses in these actions, including that it


                                                  9
99364187_4
seeks information beyond the Claims that are the subject of these actions. SKAT’s claims in

these actions concern fraudulent withholding tax refund applications that the Defendant Pension

Plans submitted to SKAT from 2012 to 2015. “SKAT’s controls” from before 2012 or after

2015 are not relevant. SKAT further objects to this topic as vague, ambiguous and not described

with reasonable particularity with respect to the meaning of “collection and/or payment of

withheld tax refunds and/or claims.”

        Subject to the Reservation of Rights, Objections to Instructions and Definitions and the

foregoing objections, SKAT will produce a witness to testify concerning information known or

reasonably available to SKAT regarding SKAT’s controls in effect during the period January 1,

2012 to December 31, 2015, related to the collection of dividend withholding tax and the payment

of claims for refunds of withheld dividend withholding tax.

Topic No. 8:

        The volume of dividend withholding tax refunds and/or claims processed by SKAT
        between 2010 and 2015, including but not limited to the total number of claims
        submitted, the number of claims approved, and the number of claims denied, and the
        reasons why claims may have been approved or denied.

Response to Topic No. 8:

        SKAT objects to this topic as overly broad, unduly burdensome and not described with

reasonable particularity. The topic lacks discernible boundaries in that it “includes but is not

limited to” the specific subject matters set forth therein. SKAT further objects to this topic on

the ground that it seeks information that is irrelevant to the parties’ claims and defenses in these

actions, including that it seeks information beyond the Claims that are the subject of these

actions.

        Subject to the Reservation of Rights, Objections to Instructions and Definitions and the

foregoing objections, SKAT will produce a witness to testify concerning information known or


                                                 10
99364187_4
reasonably availably to SKAT regarding the volume of dividend withholding tax refunds and/or

claims processed by SKAT between 2012 and 2015, including the total number of claims

submitted, the number of claims approved, and the number of claims denied, and the reasons

why claims may have been approved or denied.

Topic No. 9:

        The dividend withholding tax collected by SKAT in connection with each of the
        dividends declared by the publicly traded Danish companies identified in RFP No. 18 of
        Defendants’ Second Set of RFPs to SKAT at their Annual General Meetings held on the
        dates listed in that RFP.

Response to Topic No. 9:

        SKAT objects to this topic as overly broad, unduly burdensome and to the extent it seeks

information that is irrelevant to the parties’ claims and defenses in these actions.

        Subject to the Reservation of Rights, Objections to Instructions and Definitions and the

foregoing objections, SKAT will produce a witness to testify concerning information known or

reasonably available to SKAT regarding the amount of dividend withholding tax collected by

SKAT in connection with each of the dividends declared by the publicly traded Danish

companies identified in RFP No. 18 of Defendants’ Second Set of RFPs to SKAT at their Annual

General Meetings held on the dates listed in that RFP.

Topic No. 10:

        All investigations, reports, audits, or analyses drafted or conducted by or on behalf of
        SKAT or the Ministry of Taxation regarding the payment of dividend withholding taxes
        by listed Danish companies to SKAT and dividend withholding tax refunds paid to any
        claimants, including but not limited to the Rigsrevisionen report of SKAT’s 2015
        investigation of SKAT and the Ministry of Taxation’s roles in the administration of
        dividend withholding tax refunds,1 internal audit reports regarding the dividend




1.   See SKAT_MDL_001_0075124.



                                                 11
99364187_4
         withholding tax,2 and the catalog produced in 2006 with suggestions on how the holes in
         the dividend tax could be closed (“Problemkatalog”),3 as well as any remedial or other
         actions taken in response to any such investigation, report, audit, or analysis.

Response to Topic No. 10:

         SKAT objects to this topic as overly broad, unduly burdensome and not described with

reasonable particularity. The topic lacks discernible boundaries in that it “includes but is not

limited to” the specific “investigations, reports, audits, or analyses” identified therein. SKAT

further objects to this topic on the ground that it seeks information that is irrelevant to the

parties’ claims and defenses in these actions, including that it seeks information beyond the

Claims that are the subject of these actions. SKAT’s claims in these actions concern fraudulent

withholding tax refund applications that the Defendant Pension Plans submitted to SKAT from

2012 to 2015. Investigations, reports, audits, or analyses from before 2012 regarding the

payment of dividend withholding taxes by listed Danish companies to SKAT and dividend

withholding tax refunds paid to any claimants are not relevant.

         Subject to the Reservation of Rights, Objections to Instructions and Definitions and the

foregoing objections, SKAT will produce a witness to testify concerning information known or

reasonably available to SKAT regarding the identified Rigsrevisionen report,4 internal audit




2.   See SKAT_MDL_001_00280953 (2001); SKAT_MDL_001_00281008 (2002);SKAT_MDL_001_00281025
     (2006); SKAT_MDL_001_00281058 (2010); and SKAT_MDL_001_00281103 (2012, 2013); and
     SKAT_MDL_001_0075835 (2015).

3.   See https://www.dr.dk/nyheder/penge/udbytteskandale-kunne-formentlig-vaere-undgaaet-loesningskatalog-laa-
     klar i-aarevis.

4.   See SKAT_MDL_001_0075124.



                                                      12
99364187_4
reports regarding dividend withholding tax from 2010 and afterwards, and the identified

“Problemkatalog.”5

Topic No. 11:

        Any “early warning” issued by SKAT to the Ministry of Taxation regarding SKAT’s
        payment of dividend withholding tax refunds, any application of or decision not to apply
        any such early warning, and any response thereto by the Ministry of Taxation.

Response to Topic No. 11:

        SKAT objects to this topic as vague, ambiguous and not described with reasonable

particularity with respect to the meaning of “early warning.” SKAT further objects to this topic

on the ground that it seeks information that is irrelevant to the parties’ claims and defenses in

these actions. SKAT’s claims in these actions concern fraudulent withholding tax refund

applications that the Defendant Pension Plans submitted to SKAT from 2012 to 2015. “Early

warnings,” if any, from before 2012 are not relevant. Finally, SKAT objects to this topic to the

extent it seeks information that is not known or reasonably available to SKAT in that it calls for

testimony concerning “any response thereto by the Ministry of Taxation.”

        Subject to the Reservation of Rights, Objections to Instructions and Definitions and the

foregoing objections, SKAT is aware of two “early warnings” issued by SKAT to the Ministry of

Taxation regarding payment of dividend withholding tax refunds, and will produce a witness to

testify concerning information known or reasonably available to SKAT regarding such “early

warnings.”

Topic No. 12:

        Communications between employees or representatives of SKAT and employees or
        representatives of any arm of the Danish government, including but not to the Ministry of
        Taxation and SOIK, regarding SKAT’s payment of dividend withholding tax refunds


5.   See SKAT_MDL_001_00281058 (2010); SKAT_MDL_001_00281103 (2012, 2013); and
     SKAT_MDL_001_0075835 (2015).

                                                 13
99364187_4
        and/or claims.

Response to Topic No. 12:

        SKAT objects to this topic as overly broad, unduly burdensome and not described with

reasonable particularity. The topic lacks discernible boundaries in that it “includes but is not

limited to” communications with the “arms of the Danish government” identified therein, and

calls for testimony concerning any communications between any “employee or representative of

SKAT” and any “employee or representative of any arm of the Danish government” regarding

SKAT’s payment of dividend withholding tax refunds and/or claims. It is disproportionate to the

needs of the case and unrealistic for SKAT to conduct an inquiry into all such communications

and prepare a witness to testify concerning the same. SKAT further objects to this topic on the

ground that it seeks information that is irrelevant to the parties’ claims and defenses in these

actions. Communications from outside the period January 1, 2012 to December 31, 2015 and

communications unrelated to SKAT’s payment of the Defendant Pension Plans’ withholding tax

refund claims are not relevant. Finally, SKAT objects to this topic to the extent it seeks

testimony concerning communications protected by the attorney-client or other applicable

privileges, or that SKAT is required to maintain as confidential under applicable Danish law.

        SKAT’s non-privileged, non-confidential communications during the period January 1,

2012 to December 31, 2015, with the Ministry of Taxation or SOIK regarding SKAT’s payment

of the Defendant Pension Plans’ dividend withholding tax refunds and/or claims are or will be

included in SKAT’s document production. SKAT will not produce a witness to testify

concerning this topic.

Topic No. 13:

        Communications between employees or representatives of SKAT and employees or
        representatives of any arm of the United States government, including but not limited to


                                                 14
99364187_4
        the United States Internal Revenue Service, regarding the Plans and/or the Claims.

Response to Topic No. 13:

        SKAT objects to this topic as overly broad, unduly burdensome and not described with

reasonable particularity. The topic lacks discernible boundaries in that it “includes but is not

limited to” communications with the “arm of the United States government” identified therein,

and calls for testimony concerning any communications between any “employee or

representative of SKAT” and any “employee or representative of any arm of the United States

government” regarding the Defendant Pension Plans and/or the Claims. It is disproportionate to

the needs of the case and unrealistic for SKAT to conduct an inquiry into all such

communications and prepare a witness to testify concerning the same. SKAT further objects to

this topic on the ground that it seeks information that is irrelevant to the parties’ claims and

defenses in these actions. Communications from outside the period January 1, 2012 to

December 31, 2015 and communications unrelated to the Defendant Pension Plans’ fraudulent

withholding tax refund claims are not relevant. Finally, SKAT objects to this topic to the extent

it seeks testimony concerning communications protected by the attorney-client or other

applicable privileges, or that SKAT is required to maintain as confidential under the United

States-Denmark Tax Treaty or applicable Danish or Unites States law.

        SKAT’s non-privileged, non-confidential communications during the period January 1,

2012 to December 31, 2015, with the United States Internal Revenue Service regarding the

Defendant Pension Plans or the Claims are or will be included in SKAT’s document production.

SKAT will not produce a witness to testify concerning this topic.

Topic No. 14:

        Agreements between SKAT and any arm of the Danish government, including but not
        limited to the Ministry of Taxation and SOIK, regarding SKAT’s authority to bring


                                                 15
99364187_4
        claims on behalf of any arm of the Danish government regarding the payment of
        dividend withholding tax refunds and/or claims to U.S. pension plans or tax-exempt
        organizations, as defined by Section 501(c)(3) of the Internal Revenue Code.

Response to Topic No. 14:

        SKAT objects to this topic as overly broad, unduly burdensome and not described with

reasonable particularity. The topic lacks discernible boundaries in that it “includes but is limited

to” agreements with the “arms of the Danish government” identified therein. SKAT further

objects to this topic on the ground that it seeks information that is irrelevant to the parties’ claims

and defenses in these actions.

        Subject to the Reservation of Rights, Objections to Instructions and Definitions and the

foregoing objections, SKAT will produce a witness to testify concerning information known or

reasonably available to SKAT regarding agreements, if any, between SKAT and the Ministry of

Taxation or SOIK regarding SKAT’s authority to bring claims on behalf of any arm of the

Danish government regarding the payment of dividend withholding tax refunds and/or claims to

U.S. pension plans or tax-exempt organizations, as defined by Section 501(c)(3) of the Internal

Revenue Code.

Topic No. 15:

        Communications between SKAT and foreign government officials (including but not
        limited to representatives of foreign governments, foreign regulators, foreign tax officials,
        and foreign criminal authorities) concerning dividend-arbitrage trading, including but not
        limited to dividend-arbitrage trading as a method of tax evasion or avoidance, proposals
        to curb or prohibit dividend-arbitrage trading, and potential damages caused by dividend-
        arbitrage trading.

Response to Topic No. 15:

        SKAT objects to this topic as overly broad, unduly burdensome and not described with

reasonable particularity. The topic lacks discernible boundaries in that it calls for testimony

concerning all communication between SKAT and an official of any foreign government over a


                                                  16
99364187_4
15-year period concerning “dividend-arbitrage trading.” SKAT further objects to this topic as

vague and ambiguous with respect to the meaning of “dividend-arbitrage trading.”

        Finally, SKAT objects to this topic on the ground that it seeks information that is

irrelevant to the parties’ claims and defenses in these actions. SKAT alleges that the Defendant

Pension Plans’ refund applications were fraudulent because (i) the Plans’ did not own the shares,

receive the dividends or suffer the withholding tax they purported to in the applications, and

(ii) the Plans’ were not qualified to receive refunds under the United States-Denmark Tax Treaty

in the first place. SKAT does not allege that the Defendant Pension Plans were engaged in

dividend-arbitrage trading, including dividend-arbitrage trading as a method of tax evasion or

avoidance. SKAT’s communications, if any, with foreign government officials concerning

dividend-arbitrage trading are therefore not relevant. SKAT will not produce a witness to testify

concerning this topic.

Topic No. 16:

        SKAT’s ownership, possession, authority, or control over revenues received through the
        assessment and collection of taxes.

Response to Topic No. 16:

        SKAT objects to this topic as overly broad, unduly burdensome, not described with

reasonable particularity, and seeking information that is irrelevant to the parties’ claims and

defenses in these actions to the extent it is not limited to the time period of the fraud SKAT

alleges.

        Subject to the Reservation of Rights, Objections to Instructions and Definitions and the

foregoing objections, SKAT will produce a witness to testify concerning information known or

reasonably available to SKAT regarding SKAT’s ownership, possession, authority, or control




                                                 17
99364187_4
over revenues received through the assessment and collection of taxes during the period January

1, 2012 to December 31, 2015.

Topic No. 17:

        SKAT’s transfer or distribution of revenues received through the assessment and
        collection of taxes to any arm of the Danish government.

Response to Topic No. 17:

        SKAT objects to this topic as overly broad, unduly burdensome, not described with

reasonable particularity, and seeking information that is irrelevant to the parties’ claims and

defenses in these actions to the extent it is not limited to the time period of the fraud SKAT

alleges.

        Subject to the Reservation of Rights, Objections to Instructions and Definitions and the

foregoing objections, SKAT will produce a witness to testify concerning information known or

reasonably available to SKAT regarding SKAT’s transfer or distribution of revenues received

through the assessment and collection of taxes to any arm of the Danish government during the

period January 1, 2012 to December 31, 2015.

Topic No. 18:

        All investigations, reports, or analyses, formal or informal, drafted or conducted by or on
        behalf of SKAT regarding any Defendant’s ownership or beneficial ownership of shares
        in any Danish company.

Response to Topic No. 18:

        SKAT objects to this topic as seeking information that is irrelevant to the parties’ claims

and defenses in these actions to the extent it seeks investigations, reports, or analyses regarding

any Defendant Pension Plan’s ownership of shares of Danish companies other than those they

claimed to own in the refund applications that are the subject of SKAT’s claims. SKAT further




                                                 18
99364187_4
objects to this topic to the extent it seeks investigations, reports, or analyses protected by the

attorney-client privilege, work product doctrine, or other applicable privileges or immunities.

        Subject to the Reservation of Rights, Objections to Instructions and Definitions and the

foregoing objections, SKAT will produce a witness to testify concerning information known or

reasonably available to SKAT regarding non-privileged investigations, reports, or analyses

conducted by SKAT regarding any Defendant Pension Plan’s ownership or beneficial ownership

of the shares identified in the refund applications that are the subject of SKAT’s claims.

Topic No. 19:

        The factual basis for the allegations in the Complaints that SKAT discovered in June
        2015 that claimants may have submitted allegedly fraudulent tax refund claims.

Response to Topic No. 19:

        Subject to the Reservation of Rights and Objections to Instructions and Definitions,

SKAT will produce a witness to testify concerning information known or reasonably available to

SKAT regarding the information received on June 15, 2015 that certain claimants may have

submitted fraudulent tax refund claims.

Topic No. 20:

        The factual basis for the reporting by SKAT to SOIK of the “alleged fraud” on or about
        August 24, 2015.

Response to Topic No. 20:

        Subject to the Reservation of Rights and Objections to Instructions and Definitions,

SKAT will produce a witness to testify concerning information known or reasonably available to

SKAT regarding the information reported by SKAT to SOIK on or about August 24, 2015.

Topic No. 21:

        The rationale and process for revoking the prior approval of the Defendants’ dividend



                                                  19
99364187_4
        withholding tax claims and mechanisms for enforcing that revocation.

Response to Topic No. 21:

        SKAT objects to this topic to the extent it calls for a legal conclusion concerning the

“mechanism for enforcing” SKAT’s revocations. SKAT further objects to this topic to the extent

it seeks information protected by the attorney-client privilege, work product doctrine, or other

applicable privileges or immunities.

        Subject to the Reservation of Rights, Objections to Instructions and Definitions and the

foregoing objections, SKAT will produce a witness to testify concerning information known or

reasonably available to SKAT regarding the rationale relied upon and internal approval process

for revoking the prior approval of the Defendants’ dividend withholding tax claims.

Topic No. 22:

        The factual basis for any assertion in a Complaint that any Defendant Pension Plan “did
        not meet the criteria for a qualified pension plan set forth in section 401(a) of the Internal
        Revenue Code and purportedly carried on debt-financed activities in breach of the
        Treaty’s prohibition on such activities by a pension plan.”

Response to Topic No. 22:

        SKAT objects to this topic as overly broad, unduly burdensome and not described with

reasonable particularity. SKAT is not obligated to marshal all of the factual evidence that

supports its allegations that the Defendant Pension Plans did not meet the criteria for a qualified

pension plan set forth in section 401(a) of the Internal Revenue Code and purportedly carried on

debt-financed activities in breach of the Treaty’s prohibition on such activities by a pension plan

and prepare a witness to testify concerning the same. SKAT further objects to this topic on the

ground that it seeks a witness to testify concerning information protected by the attorney work

product doctrine and the attorney-client privilege. Finally, this topic impermissibly seeks to




                                                  20
99364187_4
discover SKAT’s contentions or legal theories concerning these actions. SKAT will not produce

a witness to testify concerning this topic.

Topic No. 23:

        The factual basis for any allegation that a Defendant Pension Plan “cannot have obtained
        funding from a proper source and cannot have complied with the contribution rules in
        section 401(a) of the Internal Revenue Code.”

Response to Topic No. 23:

        SKAT objects to this topic as overly broad, unduly burdensome and not described with

reasonable particularity. SKAT is not obligated to marshal all of the factual evidence that

supports its allegations that the Defendant Pension Plans cannot have obtained funding from a

proper source and cannot have complied with the contribution rules in section 401(a) of the

Internal Revenue Code and prepare a witness to testify about the same. SKAT further objects to

this topic on the ground that it seeks a witness to testify concerning information protected by the

attorney work product doctrine and the attorney-client privilege. Finally, this topic

impermissibly seeks to discover SKAT’s contentions or legal theories concerning these actions.

SKAT will not produce a witness to testify concerning this topic.

Topic No. 24:

        The factual basis for any allegation that SKAT paid monies to any Defendant Pension
        Plan on the basis of “mistaken understandings of fact” including, without limitation, the
        identification of the “mistaken understandings of fact” and the factual bases for the
        allegation that SKAT had a “mistaken understanding that the Defendants had submitted
        valid claims with supporting documentation.”

Response to Topic No. 24:

        SKAT objects to this topic as overly broad, unduly burdensome and not described with

reasonable particularity. SKAT is not obligated to marshal all of the factual evidence that

supports its allegations that SKAT paid monies to any Defendant Pension Plan on the basis of



                                                21
99364187_4
mistaken understandings of fact and prepare a witness to testify about the same. SKAT further

objects to this topic on the ground that it seeks a witness to testify concerning information

protected by the attorney work product doctrine and the attorney-client privilege. Finally, this

topic impermissibly seeks to discover SKAT’s contentions or legal theories concerning these

actions. SKAT will not produce a witness to testify concerning this topic.

Dated: New York, New York
       January 7, 2021
                                                  HUGHES HUBBARD & REED LLP

                                                  By: /s/ Neil J. Oxford
                                                     William R. Maguire
                                                     Marc A. Weinstein
                                                     Neil J. Oxford
                                                  One Battery Park Plaza
                                                  New York, New York 10004-1482
                                                  Telephone: (212) 837-6000
                                                  Fax: (212) 422-4726
                                                  bill.maguire@hugheshubbard.com
                                                  marc.weinstein@hugheshubbard.com
                                                  neil.oxford@hugheshubbard.com

                                                  Counsel for Plaintiff Skatteforvaltningen
                                                  (Customs and Tax Administration of the
                                                  Kingdom of Denmark)




                                                 22
99364187_4
